Citation Nr: 0507812	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  03-03 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
the service-connected post-traumatic disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk




INTRODUCTION

The veteran served on active duty from February 1969 to March 
1971.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 RO rating decision that 
granted service connection for PTSD.  

In January 2004 the Board remanded the case for additional 
development of the record.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The service-connected PTSD is shown to have been 
manifested by a disability picture that more nearly 
approximated that of occupational and social impairment with 
reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships during the period of the veteran's appeal.  



CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 50 
percent, but not higher for the service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code (DC) 9411 
(2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In November 2000, the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).  

VCAA contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of a 
November 2002 Statement of the Case, November 2002 and 
November 2004 Supplemental Statements of the Case, and 
correspondence from VA, the veteran has been given notice of 
the information and/or medical evidence necessary to 
substantiate his claim.  

In particular, the Board notes a September 2004 letter, in 
which the veteran was advised of his and VA's 
responsibilities under the VCAA.  In this letter, the RO 
advised the veteran to identify all health care providers who 
treated him, and explained what the evidence must show in 
order to substantiate an increased rating claim.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

It also appears that all obtainable evidence identified by 
the veteran relative to his claim has been acquired and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

The veteran has been informed of the evidence needed to 
substantiate his claim and of the duties that the RO would 
undertake to assist him in developing his claim.  

The veteran has not indicated, nor does the claims file 
otherwise indicate, that there are additional sources of 
pertinent evidence that supports his claim.  

VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes that VA has complied with the VCAA notification 
requirements.  

Under 38 C.F.R. § 3.159(b) (2003), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  

The RO has obtained all relevant records identified by the 
veteran or otherwise evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtained 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his Substantive Appeal, and the 
statements he has filed.  

He has not provided information concerning additional 
evidence-such as the names of treatment providers, dates of 
treatment, or custodians of records, either private, Federal 
agency, or service related-which has not been obtained.  

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  38 U.S.C.A. § 5107(a) (West 2002); Pub. L. No. 
106-475, §3(a), 114 Stat. 2096, 2096-98 (2000) (now codified 
as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  

The Board therefore finds that no useful purpose would be 
served in undertaking more development.  Such a remand would 
result in unnecessarily imposing further burdens on VA, with 
no additional benefit flowing to the veteran.  Similarly, as 
the veteran has indicated no other obtainable evidence, 
development by the Board would serve no useful purpose.  

To the extent that the action taken hereinbelow is favorable 
to the veteran, the Board concludes that any defect in 
meeting the technical requirements of VCAA is nonprejudicial 
and harmless.  


Entitlement to an initial rating in excess of 30 percent 
for the service-connected PTSD

The veteran seeks an initial rating in excess of 30 percent 
for service-connected PTSD.  He essentially contends that the 
level of impairment caused by his service-connected 
disability is more severe than is contemplated by the 30 
percent disability rating currently assigned under 38 C.F.R. 
§ 4.130, DC 9411 (2004).  

The veteran has been rated under DC 9411, which governs 
ratings for PTSD, based on the regulations set forth in 
38 C.F.R. §§ 4.126 and 4.130, the General Rating Formula for 
Mental Disorders.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

Of record is a February 2002 VA medical examination indicated 
he did not exhibit signs or symptoms of psychosis, nor appear 
to be in any acute distress.  The veteran was diagnosed with 
chronic mild to moderate PTSD and chronic severe alcohol 
dependence in reported long-term full remission.  He was 
assigned a Global Assessment of Functioning (GAF) score of 
65.  

The Board notes VA clinical records from April and May 2003, 
indicating that the veteran reported experiencing passing 
thoughts of shooting himself.  However, the examiners 
assessed that the veteran was not a risk to himself or to 
others.  

VA treatment reports in December 2003, and April, May, June, 
and July 2004 diagnosed the veteran with PTSD, and assigned 
GAF scores ranging from 48 to 59.  The Board notes that the 
December 2003 record indicated a score of 48; however, the 
April, May, June and July 2004 records all noted the 
veteran's GAF scores remained in the 50-60 range.  

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score ranging from 40-50, is indicative of serious 
symptoms or any serious impairment in social or occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  

A GAF of 51 to 60 reflects moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

A score of 61-70 reflects some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
pretty well, and has some meaningful interpersonal 
relationships.  American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th 
Ed.) (1994); 38 C.F.R. §§ 4.125, 4.130 (2004).  

The Board notes an October 2004 VA medical examination, which 
reported that the veteran subjectively complained of 
nightmares and anxiety around crowds, but that his symptoms 
were somewhat better when controlled by medication.  
Objectively, the examiner indicated that the veteran showed 
no signs or symptoms of psychosis.  

Specifically, the veteran's memory and intellect appeared to 
be intact.  There was no sign of any ongoing impairment in 
judgment, and his mood appeared generally euthymic.  

The examiner opined that the veteran's symptoms continued to 
be those of mild to moderate PTSD, without an appreciable 
increase in symptoms since his February 2002 examination.  He 
was diagnosed with PTSD, mild to moderate intensity with no 
appreciable changes since his last VA medical examination, 
and a GAF score of 60-65.  

Under DC 9411, a 30 percent evaluation is warranted when the 
veteran exhibits occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  

A 50 percent evaluation is warranted when the veteran 
exhibits occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted for PTSD where the 
veteran exhibits occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical; 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

Based on a careful review of the entire record, the Board 
finds that the service-connected PTSD symptoms have varied to 
some degree since the effective date of service connection.  
During this period, the medical evidence of record shows that 
he has complained of chronic sleep impairment, and has been 
assigned varying GAF scores.  

The Board acknowledges that the veteran reported having a 
period of suicidal ideation and drinking.  Given the 
demonstrated outpatient treatment manifestations and the 
examination findings of likely moderate overall disability, 
the Board finds that the service-connected disability picture 
more closely resembles criteria for a 50 percent rating.  

When, as here, the veteran timely appealed the ratings 
initially assigned for the service-connected disability after 
establishing service connection for it, VA must consider the 
claim in this context.  This, in turn, includes determining 
whether the veteran is entitled to "staged" ratings to 
compensate him for times since filing his claims when his 
disabilities may have been more severe than at other times 
during the course of his appeal.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

The Board finds that, based on the veteran's overall symptoms 
over the past years, the service-connected PTSD warrants a 50 
percent rating since the effective date of the grant of 
service connection.  

A review of the record reflects that the severity of the 
veteran's PTSD does not rise to the level necessary for a 70 
percent evaluation or higher.  He complains of fragmented 
sleep, nightmares, and anxiety around crowds, but his thought 
processes, speech and judgment were found to be intact.  
Moreover, the veteran maintains employment in his post-
military career, remains married, and indicates that his 
symptomatology is being somewhat controlled by medication.  

Based on a review of the entire record, the Board finds that 
the current service-connected PTSD is meet the criteria 
supporting the assignment of a rating of 50 percent under DC 
9411.  



ORDER

An initial rating of 50 percent for the service-connected 
PTSD is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


